Rich, J. (dissenting):
. I am unable to agree with my associates in this case. Defendant admits going upon the premises described in the complaint, but alleged .that they were owned by .Myra B. Hawkins, who had given him permission to go upon them, and the only question in dispute was the. location of this line. Plaintiffs have shown a paper title from the year 1738, and defendant from about 1829. Upon the trial the plaintiffs called .a surveyor who, after testifying to the line, admitted upon his cross-examination that there were no visible monuments of any.kind; that he started from the “old field gate” and ran the lots out according to the record. He did not know the location of the “old field gate” of his own knowledge, and relied, upon information obtained from people living in the neighborhood.; this he was compelled to" do because there was no visible trace of this starting point. Neither party has .ever occupied the land in dispute,, .and it was necessary for plaintiffs to show that the conveyances constituting their chain of title covered the locus in quo. In *18order to meet this requirement they called the surveyor, who relied entirely upon hearsay evideneé in locating his starting point. Defendant did hot concede the accuracy of this survey. On the eontrary he called a surveyor who denied its correctness. At the close of the evidence the learned trial justice directed a verdict for the plaintiffs. In this I think he was in error. No one was called to give any information as to where the “ old field gate ” was located,, and no evidence was offered upon the subject except the hearsay evidence of plaintiffs’ surveyor. . He may have been correct, but the defendant was entitled to have the jury pass upon that question, and I must vote for a reversal of the judgment. •
Judgment affirmed, with costs.